UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4978
BARRON BERNARD RAMSEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
  James C. Cacheris, Senior District Judge, sitting by designation.
                           (CR-00-99)

                      Submitted: June 20, 2002

                       Decided: July 2, 2002

         Before WILKINS and MOTZ, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. RAMSEY
                             OPINION

PER CURIAM:

   Barron Bernard Ramsey appeals his conviction on one count of
bank robbery, 18 U.S.C. § 2113(a) (1994). We find that the district
court properly denied Ramsey’s motion to suppress Ramsey’s confes-
sion. Further, the evidence was sufficient to convict Ramsey. We
therefore affirm.

                                   I

   On April 7, 2000, the First National Bank in Bessemer City, North
Carolina, a federally insured bank, was robbed. Crystal Brown, a
teller, testified that Ramsey approached her and handed her a note
stating, "This is a robbery. Don’t do nothing stupid. I have a gun.
Give me all your twenties." Brown complied. Brown stated that she
initially thought that Ramsey was joking; however, once she realized
that he was serious, she feared for her life.

   Angela Suzanne Mauney, a detective, testified that a still photo-
graph of the robber was obtained from the bank’s surveillance video.
Mauney contacted someone who was able to identify the robber as
Ramsey. She then collected six photographs, including one of the rob-
ber, and showed them to Brown, who immediately identified Ram-
sey’s photograph as that of the robber. Ramsey was arrested. He
subsequently confessed to the crime. Mauney read Ramsey’s confes-
sion at trial.

   Ramsey was convicted and sentenced to 235 months in prison. He
timely appeals.

                                  II

   Ramsey first challenges the district court’s denial of his motion to
suppress his confession, which he claims was unlawfully induced by
the promise that if he cooperated, he would be released on bond. In
reviewing the denial of a motion to suppress, we "review the district
court’s factual findings for clear error, and its legal conclusions de
                       UNITED STATES v. RAMSEY                        3
novo." United States v. Photogrammetric Data Servs., Inc., 259 F.3d
229, 237 (4th Cir. 2001), cert. denied, 70 U.S.L.W. 3373 (U.S. Mar.
18, 2002) (No. 01-722). The district court’s findings that Ramsey has
an eleventh-grade education, that officers transporting him to the
police substation following his arrest stopped to buy cigarettes for
Ramsey and allowed him to smoke them, that he was not beaten, and
that officers did not draw their guns once the arrest was effected are
supported by testimony at the suppression hearing and are not clearly
erroneous.
   Further, the court’s conclusion that the confession was voluntary is
fully supported by the record. Based on the totality of the circum-
stances, there is no evidence suggesting that Ramsey’s will was over-
borne or his capacity for self-determination critically impaired so that
his confession was involuntary. See United States v. Braxton, 112
F.3d 777, 783 (4th Cir. 1997). The existence of a threat or promise
that induced the confession does not necessarily invalidate a confes-
sion. Id.; see United States v. Ceballos, 812 F.2d 42, 50-51 (2nd Cir.
1987). The district court did not err in denying the suppression
motion.

                                  III

   Ramsey also claims that the evidence was insufficient to convict
him. Applying the standard of Glasser v. United States, 315 U.S. 60,
80 (1942), we reject this argument. Ramsey robbed a federally
insured bank. Further, an ordinary person in Brown’s position would
have inferred a threat of bodily harm from Ramsey’s act of handing
her a note that told her that he had a gun, demanded money, and
instructed her not to do anything "stupid." See United States v. Wood-
rup, 86 F.3d 359, 363 (4th Cir. 1996); United States v. Lajoie, 942
F.2d 699, 700-01 (10th Cir. 1991).

                                  IV

   We therefore affirm the conviction. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not significantly
aid the decisional process.
                                                           AFFIRMED